11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Texas Department of Family                   * From the 161st District
and Protective Services,                      Court of Ector County,
                                              Trial Court No. B-136,946.

Vs. No. 11-15-00074-CV                       * May 12, 2016

Wanda Whitman,                               * Opinion by Willson, J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is reversed; and judgment is rendered
dismissing Wanda Whitman’s suit against the Texas Department of Family and
Protective Services. The costs incurred by reason of this appeal are taxed
against Wanda Whitman.